DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/14/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueda et al. (JP-2000226637-A), hereinafter Ueda, in view of Cryderman et al. (US-5195573-A), hereinafter Cryderman.

Table 1
Element
Claim
Ueda
Citation
Relationship
C
0.7-0.85
0.85-1.2
[0016]
Overlapping
Si
0.35-1.5
0.1-1.5
[0017]
Overlapping
Mn
0.4-1.5
0.1-1.5
[0018]
Overlapping
Cr
0.05-1.5
0.05-1
[0025]
Within
Optionally at least one of 




Cu
0-1
0.05-0.5
[0027]
Within
Ni
0-1
0.05-1
[0028]
Within
Nb
0-0.05
0.002-0.05
[0030]
Within
Mo
0-0.5
0.01-0.2
[0026]
Within
B
0-0.005
0.0005-0.002
[0019]
Within
Ti
0-0.05
0.005-0.03
[0031]
Within


In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
	Ueda further does not suggest the intentional inclusion of P or S which constitutes an amount of 0% which is within the claimed 0.035% or less P and 0.010% or less S.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ueda further teaches the amount of carbon being controlled in order to generate a specific microstructure and prevent the reduction of toughness and ductility ([0016]) and a person having 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ueda further teaches the minimum range of Mn ensuring the microstructure, strength, and hardness ([0018]) and further teaches exemplary compositions containing 0.41-1.1 Mn and therefore a person having ordinary skill in the art would restrict the manganese content to that portion of the range, which is within the claimed 0.4-1.5%.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see In re Wertheim and MPEP § 2144.05).
Ueda does not explicitly disclose the claimed rail exhibiting at least 90 days after a production date of the rail, an improvement margin of a 0.2% proof stress of 40 MPa or more, relative to the 0.2% proof stress on the production date of Claim 1.
Examiner notes that according to [0040] of the instant specification, setting a straightening load to 100 tf or more in a straightening treatment introduces strains to the rail which cause the claimed rail exhibiting at least 90 days after a production date of the rail, an improvement margin of a 0.2% proof stress of 40 MPa or more, relative to the 0.2% proof stress on the production date.
Cryderman teaches a method of rail production (Col. 1 L. 9-10) involving utilizing a rail straightener which exerts 100-180 tons force on the rail (Col. 10 L. 1-5) to beneficially correct bowing imperfections (Col. 10 L. 1-2) which constitutes the specification’s straightening treatment and is within the specification’s 100 tf or more for the load in the straightening treatment. 
It would have been obvious to a person having ordinary skill in the art to apply the method of rail production according to Cryderman to the rail according to Ueda in order to beneficially correct bowing imperfections as discussed above.

 

Regarding Claims 5-6, Ueda as modified by Cryderman teaches the claim elements as discussed above. 
Ueda further teaches the rail being produced by a method including hot rolling ([0015]) which constitutes the claimed hot rolling a steel raw material to obtain a rail of Claim 5.
Ueda does not explicitly disclose the claimed straightening the rail with a load of 100 tf or more; and thereafter, exposing the rail to natural aging for at least 90 days of Claim 5.
Cryderman teaches a method of rail production (Col. 1 L. 9-10) involving utilizing a rail straightener which exerts 100-180 tons force on the rail (Col. 10 L. 1-5) to beneficially correct bowing imperfections (Col. 10 L. 1-2) which constitutes the claimed straightening treatment and is within the claimed 100 tf or more for the load in the straightening treatment of Claim 5. 
It would have been obvious to a person having ordinary skill in the art to apply the method of rail production of Cryderman to the rail of Ueda in order to beneficially correct bowing imperfections as discussed above.
The claimed natural aging of Claim 5 would be expected from Ueda as modified by Cryderman by a person having ordinary skill in the art since Cryderman does not prescribe any further heat treatment following the straightening. Such no further heat treatment would result in the specification’s natural aging, and as applicant has stated, in at least one application of the rail, the claimed period of 90 
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5-6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB J GUSEWELLE whose telephone number is (571)272-1065. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/JACOB J GUSEWELLE/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736